Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 1 of 13




               EXHIBIT D
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 2 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 3 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 4 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 5 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 6 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 7 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 8 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 9 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 10 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 11 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 12 of 13
Case 4:19-cv-02386 Document 38-4 Filed on 01/30/20 in TXSD Page 13 of 13
